Sognier, Judge.
Jimmy Walker was convicted by a jury of criminal attempt to commit armed robbery and pleaded guilty to a charge of possession of a firearm by a convicted felon. He appeals the attempt conviction, enumerating the general grounds.
The trial transcript discloses that on the night of September 21, 1988, Moses Howard was working as a cashier at Sal’s Stop and Shop in College Park when a man he identified as appellant came into the store and purchased two packs of cigarettes. Howard testified appellant returned to the store a few minutes later, and as Howard began to walk toward the front where appellant had entered, appellant called out “yo, chump, this is it.” Howard stated that when he saw appellant lift a shotgun toward him, he grabbed from the counter a pistol that belonged to the store owner and fired five shots, hitting appellant once in the shoulder. The investigating officer testified that when he arrived he found appellant lying in a pool of blood inside the door with a shotgun beside him, and that when he asked appellant what had happened, appellant responded, “I tried to rob the home boy.”
Appellant testified that he had known Howard for over a year and on a number of occasions had purchased cocaine from Howard, which he then sold to others, and had acted as a drug courier for Howard. He stated that on the night in question he had gone to the store earlier in the evening and bought seven grams of cocaine from Howard, and upon testing the drugs discovered they were of poor quality. When he returned to the store to demand either a refund or replacement drugs, Howard fired at him as soon as he entered the premises. Appellant denied owning a shotgun or having one with him that night when he entered the store. Howard testified on rebuttal that he had never met appellant before and had never sold drugs.
We find the evidence sufficient to authorize a rational trier of fact to convict appellant of criminal attempt to commit armed robbery, OCGA §§ 16-4-1; 16-8-41 (a), under the standard set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Although *447there were sharp differences between the testimonies of appellant and Howard, “[t]he jury apparently chose to disbelieve [appellant] after weighing [his] credibility, and it was within its province to do so. [Cit.]” Schofill v. State, 183 Ga. App. 251, 252 (358 SE2d 651) (1987).
Decided November 8, 1989.
James S. Purvis, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Lyn K. Armstrong, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.

Judgment affirmed.


Banke, P. J., and Pope, J., concur.